UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 [] Transition Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 0-16075 PEOPLE’S LIBERATION, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of incorporation or organization) 86-0449546 (I.R.S. Employer Identification No.) 1212 S. Flower Street, 5th Floor Los Angeles, CA 90015 (Address of principal executive offices) (Zip Code) (213) 745-2123 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of November 12, 2010, the issuer had 36,002,563 shares of common stock, par value $.001 per share, issued and outstanding. PEOPLE’S LIBERATION, INC. INDEX TO FORM 10-Q Page PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations (unaudited) for the three and nine months ended September 30, 2010 and September 30, 2009 4 Consolidated Statements of Cash Flows (unaudited) for the nine months ended September 30, 2010 and September 30, 2009 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4T. Controls and Procedures 39 PART II OTHER INFORMATION 39 Item 1A. Risk Factors 39 Item 6. Exhibits 40 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements PEOPLE’S LIBERATION, INC. CONSOLIDATED BALANCE SHEETS September 30, December 31, Assets (Unaudited) Current Assets: Cash and cash equivalents $ $ Restricted cash Due from factor - Accounts receivable, net of allowance for doubtful accounts Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation and amortization Trademarks, net of accumulated amortization Intangible asset Other assets 470,066 Total assets $ $ Liabilities and Stockholders’ Equity Current Liabilities: Accounts payable and accrued expenses $ $ Due to factor - Current portion of due to member Income taxes payable Total current liabilities Long-Term Liabilities: Deferred lease obligations Due to member, net of current portion Note payable to related parties - Total long-term liabilities Total liabilities Stockholders’ equity: Common stock, $0.001 par value, 150,000,000 shares authorized; 36,002,563 shares issued and outstanding atSeptember 30, 2010 and December 31, 2009 Additional paid-in capital Accumulated deficit (6,148,903 ) (4,538,516 ) Total stockholders’ equity Noncontrolling interest (350,709 ) Total equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Financial Statements. 3 PEOPLE’S LIBERATION, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended September 30, Nine months Ended September 30, Net revenue $ Cost of goods sold Gross profit Selling, design and production expenses General and administrative expenses Total operating expenses (Loss) income from operations (2,251,179 ) (3,643,988 ) Interest expense, net Other income ) - ) - Total interest and other income ) ) (Loss) income before income taxes (1,546,822 ) (3,034,410 ) Provision for income taxes Net (loss) income (1,553,822 ) (3,071,400 ) 205,400 Noncontrolling interest in subsidiaries’ earnings (677,991 ) (39,198 ) (1,461,013 ) (885,026 ) Net (loss) income attributable to common stockholders $ ) $ $
